UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6546


WILLIAM ALLEN DARR, JR.,

                    Plaintiff - Appellant,

             v.

CAPTAIN CLAUDE, Captain, Greensville Correctional Center,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-01476-LO-MSN)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Darr, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Allen Darr, Jr., seeks to appeal the district court’s order requiring him to

file an amended complaint. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949).    The order Darr seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. *   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
       To the extent Darr seeks to appeal the district court’s order directing a response to
the amended complaint, that order is also interlocutory.

                                             2